UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended August 31, 2007. or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number TRANSDEL PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 45-0567010 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 300 Park Avenue, Suite 1700, New York, NY 10022 (Address of principal executive offices) (Zip Code) (212) 572-6395 (Registrant’s telephone number, including area code) BYWATER RESOURCES INC. (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes þ No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of September 12, 2007: 7,400,000shares of common stock. BYWATER RESOURCES INC. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for thethree months ended August 31, 2007 are not necessarily indicative of results that may be expected for the year ending May 31, 2008. The financial statements are presented on the accrual basis. 2 BYWATER RESOURCES, INC. (AN EXLORATION STAGE COMPANY) CONDENSED BALANCE SHEET AS OF AUGUST 31, 2007 (UNAUDITED) ASSETS CURRENT ASSETS Cash $ 14,263 Prepaid Expense 6,188 TOTAL ASSETS $ 20,451 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accrued Expenses $ 9,200 TOTAL LIABILITIES 9,200 STOCKHOLDERS' EQUITY Preferred Stock - Par value $0.001; Authorized: 5,000,000 None issued and outstanding - Common Stock - Par value $0.001; Authorized: 50,000,000 Issued and Outstanding: 7,400,000 7,400 Additional Paid-In Capital 73,800 Accumulated Deficit during exploration stage (69,949 ) Total Stockholders' Equity 11,251 TOTAL LIABILITIES AND EQUITY $ 20,451 The accompanying notes are an integral part of these financial statements 3 BYWATER RESOURCES, INC. (AN EXLORATION STAGE COMPANY) CONDENSED STATEMENT OF OPERATIONS (UNAUDITED) For the Period From January 11, For the Three For the Three 2006 Months Ended Months Ended (Inception) to August 31, 2007 August 31, 2006 August 31, 2007 REVENUE $ - $ - $ - OPERATING EXPENSES General and Administrative expenses 10,346 7,733 29,949 Exploration Costs - - 40,000 TOTAL OPERATING EXPENSES 10,346 7,733 69,949 LOSS FROM OPERATINGS (10,346 ) (7,733 ) (69,949 ) PROVISION FOR INCOME TAXES - - - NET LOSS $ (10,346 ) $ (7,733 ) $ (69,949 ) Net Loss per share - basic and diluted $ (0.00 ) $ (0.00 ) Weighted average number of shares outstanding during the period - basic and diluted 7,400,000 7,400,000 The accompanying notes are an integral part of these financial statements 4 BYWATER RESOURCES, INC. (AN EXLORATION STAGE COMPANY) CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE PERIOD FROM JANUARY 11, 2006 (INCEPTION) TO AUGUST 31, 2007 (UNAUDITED) ACCUMULATED DEFICIT ADDITIONAL DURING PREFERRED STOCK COMMON STOCK PAID IN EXPLORATION TOTAL SHARES AMOUNT SHARES AMOUNT CAPITAL STAGE EQUITY Common stock issued as $ - 5,550,000 $ 5,550 $ (4,350 ) $ - $ 1,200 compensation upon company inception (January 11, 2006) at $0.0002 per share Common stock issued for cash - 971,250 971 41,029 - 42,000 February 16, 2006 at $0.04 per share on private placement Common stock issued for cash - 878,750 879 37,121 38,000 March 3, 2006 at $0.04 per share on private placement Net income (loss) - (46,206 ) (46,206 ) Balance, May 31, 2006 - - 7,400,000 7,400 73,800 (46,206 ) 34,994 Net income (loss) - (13,397 ) (13,397 ) Balance, May 31, 2007 - - 7,400,000 7,400 73,800 (59,603 ) 21,597 Net income (loss) - (10,346 ) (10,346 ) Balance, August 31, 2007 - $ - 7,400,000 $ 7,400 $ 73,800 $ (69,949 ) $ 11,251 The accompanying notes are an integral part of these financial statements 5 BYWATER RESOURCES, INC. (AN EXLORATION STAGE COMPANY) CONDENSED STATEMENT OF CASH FLOWS (UNAUDITED) For the Period From January 11, For the Three For the Three 2006 Months Ended Months Ended (Inception) to CASH FLOWS FROM OPERATING ACTIVITIES August 31, 2007 August 31, 2006 August 31, 2007 Net loss $ (10,346 ) $ (7,733 ) $ (69,949 ) Adjustments to reconcile net loss to net cash used in operating activiities: Compensation in the form of stock - - 1,200 Changes in Assets and Liabilities: (Increase) Decrease in Prepaid Expense 2,062 - (6,188 ) Increase (Decrease) in Accrued Expenses 5,565 (3,750 ) 9,200 Net cash used in operating activities (2,719 ) (11,483 ) (65,737 ) CASH FLOWS FROM INVESTING ACTIVITIES - - - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from stock issuance - - 80,000 Net cash provided financing activities - - 80,000 Net increase (decrease) in cash (2,719 ) (11,483 ) 14,263 Cash - beginning balance 16,982 39,944 - CASH BALANCE - END OF PERIOD $ 14,263 $ 28,461 $ 14,263 The accompanying notes are an integral part of these financial statements 6 BYWATER RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF AUGUST 31, 2007 (UNAUDITED) NOTE 1SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information. Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results if operations. It is management’s opinion however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation. The results for the interim period are not necessarily indicative of the results to be expected for the year. (B) Organization Bywater Resources Inc. (an exploration stage company) (the “Company”) was incorporated on January 11, 2006 in the State of Delaware. The Company is an exploration stage mining company. On February 6, 2006, the Company became actively engaged in acquiring mineral properties, raising capital, and preparing properties for production. The Company did not have any significant mining operations or activities from inception, and accordingly is deemed to be an exploration stage company. The fiscal year-end of the Company is May 31. (C) Revenue and Cost Recognition The Company uses the accrual basis of accounting for financial statement reporting. Revenues and expenses are recognized in accordance with Generally Accepted Accounting Principles for the industry. Certain period expenses are recorded when obligations are incurred. (D) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. (E) Non-Mining Property and Equipment Property and equipment purchased by the Company are recorded at cost. Depreciation is computed by the straight-line method based upon the estimated useful lives of the respective assets. Expenditures for repairs and maintenance are charged to expense as incurred as are any items purchased which are below the Company's capitalization threshold of $1,000. For assets sold or otherwise disposed of, the cost and related accumulated depreciation are removed from accounts, and any related gain or loss is reflected in income for the period. 7 BYWATER RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF AUGUST 31, 2007 (UNAUDITED) (F) Income Taxes The Company accounts for income taxes using the liability method, which requires recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the financial statements or tax returns. Deferred tax assets and liabilities are determined based on the difference between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. The Company's management determines if a valuation allowance is necessary to reduce any tax benefits when the available benefits are more likely than not to expire before they can be used. (G) Stock Based Compensation The Company has adopted the provisions of SFAS No. 123R and related interpretations as provided by SAB 107.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant. Common stock, stock options and common stock warrantsissued to other than employeesor directors are recorded on the basis of their fair value, as required by SFAS No. 123(R), which is measured as of the date required by EITF Issue 96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” In accordance with EITF 96-18, the stock options or common stock warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying common stock on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Where expense must be recognized prior to a valuation date, the expense is computed under the Black-Scholes option pricing model on the basis of the market price of the underlying common stock at the end of the period, and any subsequent changes in the market price of the underlying common stock up through the valuation date is reflected in the expense recorded in the subsequent period in which that change occurs. (H) Cash and Cash Equivalents and Credit Risk For purposes of reporting cash flows, the Company considers all cash accounts with maturities of 90 days or less and which are not subject to withdrawal restrictions or penalties, as cash and cash equivalents in the accompanying balance sheet. Cash includes deposits at Canadian financial institutions in US currency which is not covered by either the US FDIC limits or the Canadian CDI limits and therefore the entire cash balance of $14,263 is uninsured.The company has placed its cash in a high credit quality financial institution. (I) Foreign Currency Translation and Transactions The Company's functional currency is the US dollar. No material translations or transactions have occurred. Upon the occurrence of such material transactions or the need for translation adjustments, the Company will adopt Financial Accounting Standard No. 52 and other methods in conformity with Generally Accepted Accounting Principles. (J) Earnings Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings Per Share.” As of August 31, 2007 and 2006, there were no dilutive securities outstanding. 8 BYWATER RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF AUGUST 31, 2007 (UNAUDITED) NOTE 2GOING CONCERN The accompanying financial statements have been prepared assuming that the company will continue as a going concern. The Company’s financial position and operating results raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company lacks an operating history and has losses which we expect to continue into the future. The Company was incorporated in January 2006 and has not realized any revenues to date. The Company has no operating history upon which an evaluation of our future success or failure can be made. The ability to achieve and maintain profitability and positive cash flow is dependent upon the Company’s ability to locate a profitable mineral property, generate revenues and raise the capital necessary to continue exploration of the property. Based upon current plans, the Company expects to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of mineral properties. The Company cannot guarantee that it will be successful in generating revenues in the future. Failure to generate revenues may cause the Company to go out of business. The Company intends to generate additional capital from the public markets to increase its ability to locate profitable mineral property and generate revenues. The Company may also consider public or private debt transactions and/or private placement, but has no such actions in place at this time. NOTE 3AFFILIATES AND RELATED PARTIES The Company has compensated officers of the Company with compensation in the form of stock as described in the equity footnote. NOTE 4STOCKHOLDERS’ EQUITY (A) Preferred Stock The Company has authorized five million (5,000,000) shares of preferred stock with a par value of $.001, none of which have been issued. (B) Common Stock The Company has authorizedfifty million (50,000,000) shares of common stock with a par value of $.001. The Company has 7,400,000 shares of common stock issued and outstanding. On January 11, 2006 the Company issued 5,550,000 shares of common stock to the Company President, Rolf Harms, as compensation for the formation of the corporation and services rendered for a value of $1,200 or $0.0002 per share. On February 16, 2006 the Company issued 971,250 shares of common stock at a price of $.04 per share in an offering exempt from registration at Section 4(2) of the Securities Act of 1933 for a total value of $42,000. On March 3, 2006 the Company issued 878,750 shares of common stock at a price of $.04 per share in an offering exempt from registration at Section 4(2) of the Securities Act of 1933 for a total value of $38,000. 9 BYWATER RESOURCES, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO CONDENSED FINANCIAL STATEMENTS AS OF AUGUST 31, 2007 (UNAUDITED) NOTE 5COMMITMENTS AND CONTINGENCIES The Company entered into an agreement on February 6, 2006 with Ms. Gillian Wells (“Wells”) to purchase a 100% interest in the CARTER 1 claim located approximately 8 kilometers west of the Town of Port Alice, British Columbia for a total of $40,000. In addition, the Company gave Wells a 2½% Net Smelter Royalty and received an option to repurchase 1½% of the Net Smelter Royalty for $1.0 million within 12 months from commencement of commercial production. Advance minimum annual royalties of $25,000 are payable commencing 48 months from February 28, 2006. If the Company defaults on the royalty payments, the agreement calls for the Company to return its 100% interest in the claim to Wells and forfeits all future claims and royalty rights to the claim. NOTE 6SUBSEQUENT EVENTS On September 11, 2007, the Company's stockholders approved a .4625 for 1 reverse stock split for its common stock. As a result, stockholders of record at the close of business on September 11, 2007, received .4625 share of common stock for every one share held.The Company also amended its authorized shares to 5,000,000 blank checkpreferred shares with a par value of $.001 and 50,000,000 common shares at a par value of $.001.All stock, additional paid-in capital and share and per share data for prior periods have been restated to reflect the stock split as if it had occurred at the beginning of the earliest period presented.In addition, the Company changed its name to Transdel Pharmaceuticals, Inc. 10 Item 2. Management’s Discussion and Analysis or Plan of Operation The following discussion contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934 relating to future events or our future performance. Actual results may materially differ from those projected in the forward-looking statements as a result of certain risks and uncertainties set forth in this prospectus. Although management believes that the assumptions made and expectations reflected in the forward-looking statements are reasonable, there is no assurance that the underlying assumptions will, in fact, prove to be correct or that actual results will not be different from expectations expressed in this report. Organization We were organized as a Delaware Corporation on January 11, 2006 for the purpose of locating and developing copper-gold exploration properties in British Columbia. Overview Pursuant to our business plan we searched for available copper-gold mineral exploration properties in Vancouver Island British Columbia. In February 2006, we entered into an option agreement with Gillian Wells to acquire a 100% interest in the CARTER 1 claim. Our mineral claim is located 8 kilometres west of Port Alice, British Columbia on Vancouver Island. The property has been acquired from Wells by paying her a purchase payment of $40,000. Upon commercial production, the property will be subject to a 2Ѕ% Net Smelter Return (“NSR”) of which 1 1/2% can be purchased for $1,000,000. However, if we are unable to delineate commercial quantities of copper-gold on the CARTER 1 claim we may have to cease operations on the CARTER 1 claim. We would seek out other properties with mineral potential to carry out exploration programs to replace the CARTER 1 claim. Our ability to execute our growth strategy depends in part on our ability to identify and acquire desirable acquisition candidates consisting of suitable exploration properties. Initially we will seek exploration properties held by individuals or small private corporations. We need to diversify our property holdings to improve the likelihood that we secure a property that can be developed into a mine. There can be no assurance that we will finalize and close any transactions or be able to identify suitable acquisition candidates or, to negotiate their acquisition at prices or on terms and conditions favorable to us. 11 Property Payments Pursuant to our agreement, we are required to pay Ms.Wells a single payment and then annual Advance Royalties of $25,000 commencing February 6, 2010 to keep our agreement in good standing. We paid $40,000 in February 2006 and we are in good standing until the commencement of the advance royalties on or before February 6, 2010. Exploration stage expenses from inception through August 30, 2007 were $40,000 for general exploration costs related to the mineral rights of the exploration property and $29,949 of general and administrative costs for a total expense of $69,949 as captioned in the financial statement’s statement of operations. Fees were incurred in the start-up costs of our company as well as the fees to prepare our audited financial statements and this registration statement. These fees were included in the general and administrative expense as discussed in this paragraph. Our plan of operations for the next twelve months is to continue exploration activities on the property. We are planning to spend $8,000 on further exploration on the property. If we are successful in raising sufficient capital we hope to carry out most or all of the work described under Further Exploration in the CARTER 1 claimin the next twelve months. We are current in all of our obligations. The following is a 12 month budget: Exploration and site work (samples) 8,000 General and administrative 17,400 Total $ 25,400 At present, we do not have sufficient cash on hand tomeet our exploration, general and administration expenses and we must raise more capital to carry out further exploration programs to maintain our interest in the CARTER 1 claim. If we are unable to raise sufficient capital to meet our obligations we could lose our interest in the properties or a portion thereof.To date we have not been successful in our plans to raise capital for our operations. We plan to raise a minimum of $45,000 to continue minimum exploration of our properties during the next 12 months through a private placement of debt, convertible securities, or common equity. If we are successful in raising the necessary capital, we may have to significantly dilute the current shareholders. Ourplan has beento offer the debt or equity to our current shareholders and management. We have not beensuccessful in raising the required capital and we are offering our debt or equity to new investors. At present, we have not been successful in raising the required capital. As an alternative to raising capital through the selling of debt or equity, we may attempt to negotiate a joint venture with an industry partner. If the company is required to enter into a joint venture, we could end up with a minority interest in our properties. We have not contacted another party in the industry regarding a joint venture. There is no assurance we will raise the necessary capital, therefore there is a significant risk that the company may have to abandon or reduce the size of our property. Liquidity and Capital Resources Our unaudited balance sheet as of August 30, 2007 reflects assets of $20,451, consisting of cash of $14,263 and prepaid expense of $6,188. We have total liabilities of $9,200. We do not believe that the cash that we have on hand will be sufficient tomeet our exploration, general and administration expenses for the next twelve months. We must raise more capital to carry out further exploration programs to maintain our interest in the CARTER 1 claim. If we are unable to raise sufficient capital to meet our obligations we could lose our interest in the properties or a portion thereof. We commenced pursuing financing activities in the spring of 2007 but todate have been unable to raise the capital needed to pursue our exploration program. 12 The accompanying financial statements have been prepared assuming that we will continue as a going concern. As discussed in the notes to the financial statements, we have experienced losses from inception. Our financial position and operating results raise substantial doubt about our ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. We lack an operating history and have losses which we expect to continue into the future. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of mineral properties. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues may cause us to go out of business. We intend to generate additional capital from the public markets to increase our ability to locate profitable mineral property and generate revenues. We may also consider public or private debt transactions and/or private placement, but has no such actions in place at this time. To date we have not been able to raise additional funds through either debt or equity offerings. Without this additional cash we have been unable to pursue our plan of operations and commence generating revenue. We believe that we may not be able to raise the necessary funds to continue to pursue our business operations. As a result of the foregoing, we have recently begun to explore our options regarding the development of a new business plan and direction. We are currently engaged in discussions with Trans-Pharma Corporation regarding the possibility of a reverse triangular merger (the “Merger”) involving the two companies. At this stage, no definitive terms have been agreed to, and neither party is currently bound to proceed with the Merger. With the permission of Trans-Pharma Corporation, on September 11, 2007 we changed our name to Transdel Pharmaceuticals, Inc. to facilitate these discussions. If the parties determine not to proceed with the Merger, we will adopt a name not similar to Trans-Pharma Corporation or Transdel Pharmaceuticals, Inc Subsequent Event On September 11, 2007, the Company's stockholders approved a .4625 for 1 reverse stock split for its common stock. As a result, stockholders of record at the close of business on September 11, 2007, received .4625 share of common stock for every one share held.The Company also amended its authorized shares to 5,000,000 blank check preferred shares with a par value of $.001 and 50,000,000 common shares at a par value of $.001.All stock, additional paid-in capital and share and per share data for prior periods have been restated to reflect the stock split as if it had occurred at the beginning of the earliest period presented. Critical Accounting Policies Bywater’s financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use if estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, Bywater views certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on Bywater’s financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. 13 Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on our results of operations, financial position or liquidity for the periods presented in this report. Recent Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 is intended to reduce the diversity encountered in practice with regard to certain aspects of the recognition and measurement related to accounting for income taxes, and to clarify the accounting and disclosure for uncertainty in tax positions. FIN 48 introduces a new and more comprehensive model of accounting and reporting for a number of tax positions routinely taken by corporations when filing their tax returns. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company is evaluating the application of FIN 48 to its business, and currently believes that the adoption of FIN 48 will not have a material effect on its financial position, operations or cash flows. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“SFAS No. 157”). SFAS No. 157 defines fair value, establishes a framework for measuring fair value under GAAP, expands the required disclosures regarding fair value measurements, and applies to other accounting pronouncements that either require or permit fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years, with early adoption encouraged. SFAS No. 157 is to be applied prospectively, with a limited form of retrospective application for several financial instruments. The Company plans to adopt SFAS No. 157 on June 1, 2007, and currently believes that its adoption will not have a material effect on the Company’s financial position, operations or cash flows. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No. 159 allows a company to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November15, 2007. Therefore, the Company is required to adopt SFAS No. 159 by June 1, 2008. The Company is currently evaluating the requirements of SFAS No. 159 and the potential impact on the Company’s financial statements. In September 2006, the SEC issued Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements (“SAB No. 108”). SAB No. 108 provides guidance in considering the effects of prior year misstatements in the quantification of current year misstatements, for the purpose of determining whether the current year’s financial statements are materially misstated. SAB No. 108 is effective for fiscal years ending after November 15, 2006. The adoption of SAB No. 108 has not had a material impact on the Company’s financial position, operations or cash flows. Item 3. Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of our disclosure controls and procedures, as such term is defined under Rule 13a-15(e) and Rule 15d-15(e) promulgated under the Securities Exchange Act of 1934, as amended (Exchange Act), as of August 31, 2007. Based on this evaluation, our principal executive officer and principal financial officer have concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports we file or submit under the Exchange Act is recorded, processed, summarized, and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and that our disclosure and controls are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is accumulated and communicated to our management, including our principal executive officer and principal financial officer, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. There were no changes (including corrective actions with regard to significant deficiencies or material weaknesses) in our internal controls over financial reporting that occurred during the first quarter of fiscal 2007 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 14 PART II - OTHER INFORMATION Item 1. Legal Proceedings. The Company is currently not a party to any pending legal proceedings and no such action, or to the best of its knowledge, has been threatened against the Company. Item 2. Changes in Securities. None Item 3. Defaults Upon Senior Securities. None Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted during the quarter ending August 31, 2007, covered by this report to a vote of the Company’s shareholders, through the solicitation of proxies or otherwise. Item 5. Other Information. On September 11, 2007, the Company's stockholders approved a .4625 for 1 reverse stock split for its common stock. As a result, stockholders of record at the close of business on September 11, 2007, received .4625 share of common stock for every one share held.The Company also amended its authorized shares to 5,000,000 blank check preferred shares with a par value of $.001 and 50,000,000 common shares at a par value of $.001.All stock, additional paid-in capital and share and per share data for prior periods have been restated to reflect the stock split as if it had occurred at the beginning of the earliest period presented.In addition, the Company changed its name to Transdel Pharmaceuticals, Inc. Item 6. Exhibits and Reports of Form 8-K. (a) Exhibits 31.1 Certification pursuant to Section 302 of Sarbanes Oxley Act of 2002 32.1 Certification pursuant to Section 906 of Sarbanes Oxley Act of 2002 (b) Reports of Form 8-K None. 15 SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, there unto duly authorized. TRANSDEL PHARMACEUTICALS, INC. Registrant Date: September 12, 2007 By:/s/Rolf Harms Rolf Harms President, Chief Executive Officer, Chairman of Board of Directors
